373 So.2d 449 (1979)
Robert Stanley BROUILLETT, Appellant,
v.
STATE of Florida, Appellee.
No. 78-2003.
District Court of Appeal of Florida, Second District.
August 1, 1979.
Jack O. Johnson, Public Defender, and Michael S. Becker, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and James S. Purdy, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the revocation of appellant's probation, but we remand the case for correction of the written revocation order. Appellant's probation supervisor filed an affidavit charging appellant with violating conditions 1, 2 and 7 of his probation. At the hearing on the affidavit, the trial court found that appellant had violated conditions 1 and 2 of his probation and revoked the probation. Owing to an apparent clerical error, the order revoking probation recites that appellant violated not only conditions 1 and 2 but also condition 7. Since at the hearing the court did not find that appellant had violated condition 7, it should now remove any reference to that condition from its order. Brewster v. State, 352 So.2d 1267 (Fla.2d DCA 1977).
HOBSON, Acting C.J., OTT, J., and STARNES, HUGH E., Associate Judge, concur.